DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed March 11, 2021 is acknowledged and has been entered.  Claims 135-138, 140, 141, 144, and 145 have been canceled.  Claims 133, 147, and 178 have been amended.  Claims 181 and 182 have been added.

2.	As before noted, Applicant elected the invention of Group I, claims 133-147, drawn to a method for treating a human cancer patient.
	Additionally, Applicant elected the species of the invention of Group I in which the poxvirus is MVA-BN, the at least one TAA is a combination of MUC-1 and CEA, and the cancer is lung cancer.

3.	Claims 133, 147, 177, 178, 181, and 182 are pending in the application and have been examined.

Election/Restrictions
4.	As before noted, the restriction and election requirement set forth in the Office action mailed November 14, 2017 has been withdrawn in part so as to rejoin the elected species of the invention in which the cancer is lung cancer with the non-elected species in which the cancer is breast cancer.  

5.	As before noted, the restriction and election requirement set forth in the Office action mailed November 14, 2017 is hereby withdrawn in part so as to rejoin the elected species of the invention in which the at least one TAA is HER-21. 

6.	As before noted, the restriction and election requirement set forth in the Office action mailed November 14, 2017 is hereby withdrawn in part so as to rejoin the elected invention and species thereof and the non-elected invention of Groups II and III and corresponding species thereof2.	

Priority
7.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the earlier filing date of Provisional Application No. 61/992,788 is acknowledged.  
However, claims 133, 147, 177, 178, 181, and 182 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application, namely May 8, 2015.

Grounds of Objection and Rejection Withdrawn
8.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	The rejection of claims 133, 147, 177, 178, 181, and 182 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, is maintained.
	Beginning at page 6 of the amendment filed March 11, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claims 133, 147, 177, 178, 181, and 182 are Indefinite for the following reasons: 
(a)	The claims use the terms “PD-1” and “CTLA-4” to identify the proteins that must be targeted by the antagonists to which the claims are directed.  The use of clinical or laboratory designations only to identify a particular polypeptide or perhaps member of a class or family of polypeptides sharing the same designation renders the claims indefinite because different clinics or laboratories may use the same designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.  Indeed, it would appears that “PD-1” is a term used to designate more than one protein in humans including, for example, a protein otherwise known as “synuclein alpha” (or “PD1”)3 and “programmed cell death protein 1", which is also known by a number of different aliases including, for example, “CD279”, “ PD1”, “SLEB2”, “hPD-1”, “hPD-l”, and “hSLE1”.  Similarly “CTLA-4” is a term used to identify a human polypeptide that is variously known by a number of other aliases that include, for example, “CD”, “GSE”, “GRD4”, “ALPS5”, “CD152”, “IDDM12”, and “CELIAC3”.  

As before noted, this is apparently the case with human "CTLA-4" since, for example, 
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
AlFadhli et al. (Gene. 2014 Jan 25; 534 (2): 307-12) teaches structurally and functionally disparate isoforms encoded by alternatively spliced mRNA messenger RNA (mRNA) molecules transcribed from a single gene exist and are differential expressed (see entire document; e.g., the abstract; and Figure 2 at page 309).  So, to which one or more of the isoforms of human “CTLA-4” are the claims directed?  According to claim 133 the method comprises administering to a cancer patient an antibody that is antagonist of human “CTLA-4”, which binds to CTLA-4 inhibit CTLA-4 binding to a ligand”, but to which “CTLA-4” polypeptide (isoform) must the antibody bind, if it is to be regarded as part of the invention?  Moreover, to which one or more of the structurally disparate isoforms described by AlFadhli et al. must the claimed anti-PD-1 antibody bind, if it is to be suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective?
 “PD-1” is similarly a term that identifies not one particular polypeptide but rather a plurality of structurally and functionally disparate isoforms that are encoded by alternatively spliced mRNA molecules.  This is evident given the teachings of Nielsen et al. (Cell. Immunol. 2005 Jun; 235 (2): 109-16).  As Nielsen et al. teaches, alternative splicing of the gene encoding human “PD-1” gives rise to four different transcript variants encoding structurally and functionally disparate isoforms or variants of “PD-1”; see entire document (e.g., the abstract; and Figure 2 at page 112).  To which one or more of the isoforms of human “PD-1” are the claims directed?  To which “PD-1” polypeptides (isoforms) must the antibody bind, if it is to be regarded as part of the invention?  Moreover, to which one or more of the structurally disparate isoforms described by Nielsen et al. must the claimed anti-PD-1 antibody bind, if it is to be suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective? 
Here it is presumed that not every antibody that binds to one or another isoform of “PD-1” or one or another isoform of “CTLA-4” will be found to be an antibody that is found to function to inhibit binding of “PD-1” to a “PD-L1” or binding of “CTLA-4” to a ligand thereof, particularly not if each of the different isoforms is not itself capable of binding to a ligand; but certainly it would seem that not every antibody that binds to either of “PD-1” or “CTLA-4” is an antibody that is suitably and effectively used in practicing the claimed invention.  If the antibodies that are suitably and effectively used in practicing the claimed invention are to be identified, at the very least, it seems imperative that the identities of both the “PD-1” and “CTLA-4” polypeptides to which the claims refer be known.     
35 U.S.C. § 112, second paragraph, requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the terms used to describe the polypeptides to which the claims are directed do not unambiguously identify those polypeptides, this requirement has not been met. 
It is suggested that this issue might be remedied by amending the claims to include recitations of the amino acid sequences of the polypeptides to which the claims refer by reference to the sequence identification numbers of the amino acid sequences of the polypeptides as set forth in the Sequence Listing.  This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
Applicant’s arguments have been carefully considered but not found persuasive for the reasons provided above.
	(b)	The claims use the designations “carcinoembryonic antigen (CEA)” and “mucin 1 cell surface associated (MUC-1)” as the sole means of identifying the particular protein or proteins to which the claims refer (i.e., the proteins that must be encoded by the recombinant poxvirus that is administered to the patient in the course of practicing the invention).  As explained above, the use of laboratory designations only to identify a particular polypeptide or perhaps member of a class or family of polypeptides sharing the same designation renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.   
Here, too, it is suggested that this issue be remedied by amending the claims to include recitations of the amino acid sequences of the particular polypeptides to which the claims refer by reference to the sequence identification numbers of the amino acid sequences of the polypeptides as set forth in the Sequence Listing.  Again, this is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
Applicant has previously argued that the claims are not indefinite because the proteins to which the claims refer have been described by two non-patent publications, namely Duffy et al. and Horm et al.
In initial response, as previously explained, the claims are not directed to the “carcinoembryonic antigen (CEA)” and “mucin 1 cell surface associated (MUC-1)” polypeptides that are described by Duffy et al. and/or Horm et al.4  
In further response, M.P.E.P. § 608.01(p) does not provide for the incorporation by reference of essential material by reference to non-patent publications. “Essential material” is defined as “that which is necessary to (1) describe the claimed invention, (2) provide an enabling disclosure of the claimed invention, or (3) describe the best mode (35 U.S.C. 112)”.  The primary structure (amino acid sequence) of each of “carcinoembryonic antigen (CEA)” and “mucin 1 cell surface associated (MUC-1)” is essential information because claims 140 and 141 are drawn to a method for treating cancer in a human comprising administering to the patient a recombinant poxvirus encoding a polypeptide comprising these particular proteins.  Without knowledge of the identities of these particular proteins it would not be possible to make the recombinant virus or use it to practice the claimed invention.
Nevertheless, it does not appear that the specification describes “carcinoembryonic antigen (CEA)” and “mucin 1 cell surface associated (MUC-1)” as being the proteins described by Duffy et al. or Horm et al., the non-patent publications to which Applicant has referred; even so, if that were not the case, and if it were to be Applicant’s intention to rely upon information disclosed by these publications, and if the publications and their contents were incorporated by reference into the specification, Applicant would be required to amend the specification to include the material incorporated by reference5. 
Given the facts, and since it does not appear that the specification describes the primary structure of the “carcinoembryonic antigen (CEA)” and “mucin 1 cell surface associated (MUC-1)” polypeptides to which the claims are directed, it is suggested that Applicant consider amending the claims so as to be drawn to a method comprising administering the particular recombinant poxvirus having the designation “MVA-BN CV301” (which according to the disclosure in paragraph [064] of the specification is an MVA encoding a MUC-1 polypeptide and a CEA peptide)6. 
Applicant’s arguments have been carefully considered but not found persuasive for the reasons provided above.
Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention7.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

11.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	The rejection of claims 133, 147, 177, 178, 181, and 182 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 10 of the amendment filed March 11, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims, as presently amended, are directed to a method of treating in any type of cancer in a human cancer patient (i.e., a patient having cancer) by administering to the patient “MVA-BN” (i.e., “a recombinant modified vaccinia Ankara” virus) encoding a polypeptide comprising CEA and a polypeptide comprising MUC-1 and administering to the patient “an antagonist of human PD-1”, which is an antibody that binds to PD-1 and inhibits binding of PD-1 to PD-L1, and “an antagonist of human CTLA-4”, which is an antibody that binds to CTLA-4 and inhibits binding of CTLA-4 to a ligand. 
Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
A description of what a material does or must do when administered to a cancer patient, rather than of what it is, does not suffice to describe the claimed invention.  
So, since the claims are directed to any of a genus of recombinant or derived variants or strains of a “modified vaccinia Ankara”, which are apparently commonly designated “MVA-BN”, it is submitted that the claims are drawn to any of a plurality of viruses that are not described with any of the requisite clarity and particularity necessary to permit the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number of the viruses that are suitably and effectively used in practicing the claimed invention.  
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.
 
In this case it is not apparent what features characterize members of the genus of "modified” variants or strains of vaccinia, which are collectively referred to by the claims using the designation “MVA-BN”; moreover it cannot be ascertained how (or even why) the virus is necessarily “modified” or derived from a parental strain, or moreover from which parental strain, so as to be regarded part of the invention.8  For these reasons it is submitted that the specification would not reasonably convey to the skilled artisan Applicant's possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a). 
 In addition to the recombinant virus, the claimed method comprises administering to the cancer patient “an antagonist of PD-1” and “an antagonist of CTLA-4”.  The former is described by claim 133, as presently amended, as being “an antibody that binds to PD-1 and inhibits PD-1 binding to PD-L1”.  The latter is described by claim 133, as presently amended, as being “an antibody that binds to CTLA-4 and inhibits CTLA-4 binding to a ligand”.  Because these antibodies need not have or share any particular structural features, there is no correlation between any one particularly identifying structural feature that is shared by at least most members of the claimed genus of antibodies and any one particularly identifying functional feature that is also shared by most of its members.  As a consequence it is not possible for the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number of the antibodies that are used in practicing the claimed invention to achieve the claimed therapeutic objective.  For this reason it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
Although the specification describes certain antibodies that specifically bind to either "PD-1" or "CTLA-4", which have been used in the experiments described, it does not appear that the specification describes any one such antibody that should be used in practicing the claimed invention to treat a human patient9.    
Again Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity and particularity “antagonists” that can be used in practicing the claimed invention so as to achieve the therapeutic effect desired.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
Recognizing that the claims, as presently amended, are drawn to a method comprising administering to a patient unspecified antibodies having the ability to inhibit binding of PD-1 or CTLA-4 to a ligand thereof, so as to be suitably and effectively used in practicing the claimed invention to treat a human cancer patient, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding antibodies capable of inhibiting binding of PD-1 or CTLA-4 to a ligand thereof, which might be used in practicing the claimed invention so as to achieve a desired therapeutic effect; without such antibodies, it is impossible to practice the invention. 
In addition, although the skilled artisan could potentially identify “antagonists” of human PD-1 and human CTLA-4 that might be used in practicing the claimed invention by screening for a plurality of materially and structurally disparate antibodies that bind to PD-1 or CTLA-4 to determine which, if any, are capable of inhibiting binding of PD-1 or CTLA-4 to a ligand thereof, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of agents to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify antibodies that can be used as “antagonists” of PD-1 and CTLA-4 in practicing the claimed invention to achieve the claimed therapeutic objective.    
In addition, although the “antagonist” is an antibody that binds to PD-1 or CTLA-4, notably, the Federal Circuit has fairly recently decided that the description of a fully characterized molecular target of an antibody is sufficient to adequately describe an antibody that binds that target.  See Noelle v. Lederman, 69 USPQ2d 1508 (CA FC 2004).  However, the same court decided that each case involving the issue of written description, “must be decided on its own facts.  Thus, the precedential value of cases in this area is extremely limited.”  Vas-Cath, 935 F.2d at 1562 (quoting In re Driscoll, 562 F.2d 1245, 1250 (C.C.P.A. 1977)).  Here, if human “PD-1” and human “CTLA-4” were to be regarded as fully characterized antigens, and if the claims were directed to an antibody that must simply bind to PD-1 or CTLA-4 in order to be effective, the written description requirement might be met by the description of the antigens alone.  However, in this case, the claims are not directed to an antibody that must simply bind to PD-1 or CTLA-4, but rather to an antibody that might bind to PD-1 or CTLA-4 so as to inhibit binding of PD-1 or CTLA-4 to a ligand thereof.  However, because as previously explained it cannot be presumed that any given antibody that binds PD-1 or CTLA-4 will be found to be an antibody that inhibits binding of PD-1 or CTLA-4 to a ligand thereof and/or an antibody that is suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective.  This is because it is expected that some antibodies will bind to PD-1 or CTLA-4 without consequence, or without affecting binding of either of these receptors to a ligand thereof, while others will bind to PD-1 or CTLA-4 to either stimulate or inhibit that activity.  Therefore, it is understood that the skilled artisan cannot in general predict whether any given antibody that specifically binds to PD-1 or CTLA-4 is capable of inhibiting an activity or function thereof10.  Support for this is found in the teachings of Chin et al. (Chang Gung Med J. 2008 Jan-Feb; 31 (1): 1-15).  Chin et al. teaches that antibodies that bind to CTLA-4 (CD152) are either capable of inhibiting T cell activation or promoting T cell activation depending in large part upon the epitope to which antibody specifically binds (i.e., the particular portion of the antigen recognized by the antibody) (see entire document; page 4).  By way of explanation, Jiang et al. (J. Biol. Chem. 2005 Feb 11; 280 (6): 4656-4662) teaches that it is well known that different biological effects are associated with epitope specificity of the antibodies; see entire document, particularly page 4656, column 2.  Indeed, Riemer et al. (Mol. Immunol. 2005; 42: 1121-1124) teaches, because antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms, the concept of epitope specificity, as opposed to mere antigen specificity, in humoral immunology has gained importance in modern medicine the diverse biological effects; see entire document, particularly page 1123, column 1. 
Accordingly, the mere generalized description of antibodies that may or may not bind to PD-1 or CTLA-4 and inhibit binding of PD-1 or CTLA-4 to a ligand thereof cannot suffice to adequately the antibodies that are used in practicing the claimed invention with the requisite clarity and particularity to permit the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number thereof .  
Here, the specification does not appear to describe with clarity and particularity any one antibody that binds to human “PD-1” or human “CTLA-4”, which inhibits an activity thereof, so as to be suitably and effectively used in practicing the claimed invention.  
In summary, since in this case the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed method, so as to achieve the desired objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Furthermore, since the claims are not necessarily limited to known materials, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Finally, it is noted that the polypeptides encoded by recombinant virus, which comprise the tumor-associated antigens (TAAs) CEA and MUC-1 are not necessarily antigens expressed by the cancer that afflicts the human cancer patient11; yet it would seem very unlikely that eliciting an immune response in a patient against an antigen that is not expressed by the cancer that afflicts the patient should be expected to be effective to treat the disease12.  Nevertheless, with regard to immunotherapy and particularly that which is intended for use in treating cancer, it is aptly noted that the art is highly unpredictable13.
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).

13.	The rejection of claims 133, 147, 177, 178, 181, and 182 under 35 U.S.C. 112(a), as failing to comply with the enablement requirement, is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Beginning at page 11 of the amendment filed March 11, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice14), it cannot be practiced without undue experimentation.
To reiterate some of the issues raised in the above rejection, the method is intended for use in treating cancer in a human patient but inasmuch as the method comprises administering a recombinant virus encoding MUC-1 and CEA, neither of which is necessarily an antigen that is associated with or expressed by the cancer that afflicts the patient, it is not evident how or why the claimed invention should be expected to be used to effectively treat the cancer that afflicts the patient without undue and/or unreasonable experimentation.  Notably although the “PD-1 antagonist” and the “CTLA-4 antagonist” may act, for example, to diminish the negative regulatory effects of T suppressor cells (Tregs) in the patient, if a cancer-specific immune response is not elicited in the patient, the treatment may not be effective.15 There is no evidence to support the assertion that the claimed invention may be used to decrease tumor growth in cancer patients afflicted with any given type of cancer, which does not express MUC-1 and/or CEA.  In fact the disclosure describes only the treatment of a colon adenocarcinoma that has been engineered to express human CEA by administering to mice bearing the tumor MVA-BN-CV301 in combination with an antibody that binds to PD-1 and/or an antibody that binds to LAG3.16  
Then, although the specification describes the use of MVA-BN-HER2 and MVA-BN-CV301 to induce an antitumor response in mice implanted with HER2- and CEA-expressing tumor cells, it is submitted that the specification does little more than state a hypothesis that any given “MVA-BN” recombinant virus17, provided that the virus has been engineered to recombinantly express CEA and MUC-1, will be found effective when used in combination with antagonistic antibodies that bind to PD-1 and CTLA-4 to treat any given type of cancer in a human cancer patient and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify “MV-BN” recombinant viruses encoding a polypeptide comprising CEA and MUC-1 and antibodies having the abilities to act as antagonists of PD-1 or CTLA-4 by inhibiting binding of the receptor to a ligand thereof, which when administered in combination to a cancer patient, will effective to treat the cancer; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
Turning to other issues, inasmuch as the claimed invention may be intended for use in treating any given type of cancer, it is again noted that the art is highly unpredictable as evident given the discussion set forth in the preceding Office action mailed September 11, 2020, which cited a number of publications to support this fact.  In particular, however, since the polypeptides encoded by the recombinant virus (i.e., CEA and MUC-1) are not necessarily expressed by the cancer that afflicts the patient, it would most likely be predicted that the claimed invention will not be effectively used except in cases where it is found that the cancer in the patient expresses CEA and MUC-1.  This is again because it would be seemingly futile to elicit an immune response directed against CEA and MUC-1 and/or to bolster that immune response in the patient by administering to the patient checkpoint inhibitors such as the anit-PD-1 antibody nivolumab and the anti-CTLA-4 antibody ipilimumab, if the objective is to treat a cancer that does not express these particular antigens.
 Even so, if the claims were drawn to a method intended for use in treating cancer expressing CEA and/or MUC-1 in a patient, it is aptly noted that this application only describes the treatment of implanted murine MC38 colon adenocarcinomas engineered to express human CEA in syngeneic mice by vaccinating the mice with MVA-BN-CV301, a recombinant MVA virus engineered to express CEA and MUC-1 in combination with antibodies that bind to mouse PD-1 or mouse LAG3 (see, e.g., Figures 18-20).  The claims in contrast to the disclosure provided are drawn to a method for treating any given type of cancer and not in a mouse but rather in a human patient; and it is only according to claim 147 that the cancer in the patient is either breast cancer or lung cancer and, as the claims are presently amended, none are drawn to a method for treating colorectal cancer.18  Thus, it is submitted that the disclosure is not reasonably commensurate in scope with the claims.  
Finally, addressing one last issue that must be addressed as a result of the amendment made, claims 181 and 182 (newly added) are directed to particular antibodies, namely the anti-CTLA-4 antibodies designated “ipilimumab” and “tremelimumab” and the anti-PD-1 antibody designated “nivolumab”.  However, it is unclear if these antibodies or antibodies having the exact structural and chemical identities of the particular antibodies to which the claims refer are known and publicly available or can be reproducibly produced or isolated without undue experimentation.  Clearly, without access to the particular antibodies to which the claims refer, it would not be possible to practice the claimed invention.
Notably M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available – neither concept alone suffices.  
Here, there is uncertainty as to whether or not the particular antibodies referred to by the claims are known and freely available for use in practicing the claimed invention.  In addition, inasmuch as it appears that Applicant has failed to make of record any of the facts and circumstances surrounding the access these particular antibodies, it is further noted that M.P.E.P. § 2401.01 states:  “The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available”.  So, even if Applicant was able to obtain the materials in question prior to the filing date of the application, that fact does not establish that upon issuance of a patent on the application that such materials would continue to be accessible to the public. 
Notably M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available - neither concept alone suffices.
It is therefore suggested that this issue may best be remedied by depositing the cell lines that produce the particular antibodies to which the claims are directed for patent purposes.  This is because such deposits would satisfy the enablement requirements of 35 U.S.C. § 112(a) (see 37 C.F.R. 1.801-1.809).  
In any event, if the deposit of this material is or has been made under the provisions of the Budapest Treaty, the filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number, which states that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty and which states that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application, will be required.  As previously explained, this requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
If the deposit is or has not been made under the Budapest treaty, then an affidavit or declaration by Applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, should be filed, stating that the deposit has been made at an acceptable depository and that the criteria set forth under 37 C.F.R. §§ 1.801-1.809 have been met would be required.
In any case, if the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See M.P.E.P. § 1.804(b).
Furthermore, the specification must be amended to provide requisite information regarding such deposits (i.e., specific reference to the deposited material by the name of the depository and its accession number, which further provides the depository's address and the date the deposit was made).  See 37 C.F.R. § 1.809 (d). 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

New Grounds of Rejection
Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claims 133, 147, 177, 178, 181, and 182 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015175340-A1.
To begin, Applicant is reminded that as explained above claims 133, 147, 177, 178, 181, and 182 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed because those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  Again, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, because claims 133, 147, 177, 178, 181, and 182 are herein rejected under 35 U.S.C. § 112(a) the effective filing date of the claims is deemed the filing date of the international application, namely May 8, 2015 and therefore WO2015175340-A1 (published November 19, 2015) is prior art.
	The claims are herein drawn to a method for treating cancer expressing CEA and MUC-1 in a human patient afflicted with said cancer to cause a decrease in tumor growth in the patient, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 to elicit CEA- and MUC1-specific Th1 immunity in the patient in combination with an antibody that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1 to augment T cell activation and proliferation, and an antibody that specifically binds to human CTLA-4, which acts to block binding of CTLA-4 to B7 ligands to further augment T cell activation and proliferation (claim 133), wherein said cancer is breast cancer or lung cancer (claim 147), wherein the antibody that specifically binds to human PD-1 and/or the antibody that specifically binds to CTLA-4 is administered at a dose of about 1 mg/kg to about 10 mg/kg (claim 177) or at a dose of about 1 mg/kg to about 3 mg/kg (claim 178).
	WO2015175340-A1 (Foy et al.) teaches a method for treating cancer expressing CEA and MUC-1 in a human patient afflicted with said cancer to cause a decrease in tumor growth in the patient, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 in combination with the anti-human PD-1 antibody nivolumab and the anti-CTLA-4 antibody ipilimumab or the anti-human CTLA-4 antibody tremelimumab; see entire document (e.g., paragraphs [019]-[022], [026], and [0128]).  Foy et al. teaches the cancer is breast cancer or lung cancer (see, e.g., paragraph [024]).  Foy et al. teaches the antibody that specifically binds to human PD-1 (nivolumab) and/or the antibody that specifically binds to CTLA-4 (ipilumumab or tremelimumab) is administered at a dose of about 1 mg/kg to about 10 mg/kg or more particularly at a dose of about 1 mg/kg to about 3 mg/kg (see, e.g., paragraph [0141]).

16.	Claims 133, 147, 177, 178, 181, and 182 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0271239-A1. 
To begin, Applicant is reminded that as explained above claims 133, 147, 177, 178, 181, and 182 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed because those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  Again, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Accordingly, because claims 133, 147, 177, 178, 181, and 182 are herein rejected under 35 U.S.C. § 112(a) the effective filing date of the claims is deemed the filing date of the international application, namely May 8, 2015 and therefore U.S. Patent Application Publication No. 2016/0271239-A1 (published September 22, 2016) is prior art.
U.S. Patent Application Publication No. 2016/0271239-A1 (Foy et al.) teaches a method for treating cancer expressing CEA and MUC-1 in a human patient afflicted with said cancer to cause a decrease in tumor growth in the patient, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 in combination with the anti-human PD-1 antibody nivolumab and the anti-CTLA-4 antibody ipilimumab or the anti-human CTLA-4 antibody tremelimumab; see entire document (e.g., paragraphs [0015], [0016], [0033], and [0035]).  Foy et al. teaches the cancer is breast cancer or lung cancer (see, e.g., paragraph [0036]).  Foy et al. teaches the antibody that specifically binds to human PD-1 (nivolumab) and/or the antibody that specifically binds to CTLA-4 (ipilumumab or tremelimumab) is administered at a dose of about 1 mg/kg to about 10 mg/kg or more particularly at a dose of about 1 mg/kg to about 3 mg/kg (see, e.g., paragraph [0168]).

17.	Claims 133, 147, 177, 178, 181, and 182 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0271239-A1. 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 
U.S. Patent Application Publication No. 2016/0271239-A1 (Foy et al.) teaches a method for treating cancer expressing CEA and MUC-1 in a human patient afflicted with said cancer to cause a decrease in tumor growth in the patient, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 in combination with the anti-human PD-1 antibody nivolumab and the anti-CTLA-4 antibody ipilimumab or the anti-human CTLA-4 antibody tremelimumab; see entire document (e.g., paragraphs [0015], [0016], [0033], and [0035]).  Foy et al. teaches the cancer is breast cancer or lung cancer (see, e.g., paragraph [0036]).  Foy et al. teaches the antibody that specifically binds to human PD-1 (nivolumab) and/or the antibody that specifically binds to CTLA-4 (ipilumumab or tremelimumab) is administered at a dose of about 1 mg/kg to about 10 mg/kg or more particularly at a dose of about 1 mg/kg to about 3 mg/kg (see, e.g., paragraph [0168]).

Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

21.	Claims 133, 147, 177, and 178 are rejected under 35 U.S.C. 103 as being unpatentable over Mandl et al. (Cancer Immunol. Immunother. 2012 Jan; 61 (1): 19–29; electronically published August 7, 2011) (of record), Madan et al. (Expert Opin. Biol. Ther. 2007 Apr; 7 (4): 543-54), and Curran et al. (Proc. Natl. Acad. Sci. USA. 2010 Mar 2; 107 (9): 4275-80) (of record).
	The claims are herein drawn to a method for treating cancer expressing CEA and MUC-1 in a human patient afflicted with said cancer to cause a decrease in tumor growth in the patient, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 to elicit CEA- and MUC1-specific Th1 immunity in the patient in combination with an antibody that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1 to augment T cell activation and proliferation, and an antibody that specifically binds to human CTLA-4, which acts to block binding of CTLA-4 to B7 ligands to further augment T cell activation and proliferation (claim 133), wherein said cancer is breast cancer or lung cancer (claim 147), wherein the antibody that specifically binds to human PD-1 and/or the antibody that specifically binds to CTLA-4 is administered at a dose of about 1 mg/kg to about 10 mg/kg (claim 177) or at a dose of about 1 mg/kg to about 3 mg/kg (claim 178).
	Madl et al. teaches MVA-BN®-HER2 is a recombinant vaccinia virus comprising a nucleic acid molecule encoding a polypeptide comprising an immunogenic modified fragment of HER2 and two promiscuous T helper cell epitopes from tetanus toxin; see entire document (e.g., the abstract and page 19).  Madl et al. teaches MVA-BN®-HER2 was found to be capable of eliciting HER-2-specific Th1 immunity in mice bearing HER2-expressing breast tumors (see, e.g., the abstract).  Moreover, Madl et al. teaches MVA-BN®-HER2 induced strongly Th1-dominated HER-2-specific antibody and T-cell responses (see, e.g., the abstract).  Madl et al. teaches the anti-tumor activity was characterized by an increased infiltration of lungs with highly activated, HER-2-specific, CD8+ T cells accompanied by a decrease in the frequency of Treg cells in the lung, resulting in a significantly increased ratio of effector T cells to Treg cells (see, e.g., the abstract).  In addition, Madl et al. teaches tumor-specific effector cells are initially recruited into the tumor following immunization, but that the recruitment of Treg cells into the same site can result in an unproductive anti-tumor response, which is believed to one of the reasons for the failure of many cancer immunotherapies presently in development (page 20).  However, by referencing the teachings of Peggs et al. (J. Exp. Med. 2009 Aug 3; 206 (8): 1717-25)19, Mandl et al. further teaches that the combination of direct enhancement of CD8+ effector T cell function and concomitant inhibition of Treg cell activity through blockade of CTLA-4 on both cell types leads to a synergistic effect and maximal antitumor activity20. 
	Madan et al. teaches a cancer vaccine delivered through two viral vectors, namely a recombinant vaccinia virus and a recombinant fowlpox virus, which are given sequentially; see entire document (e.g., the abstract).  Madan et al. teaches both vectors contain transgenes encoding the tumor-associated antigens Muc-1 and CEA, which are altered or overexpressed in most carcinomas (see, e.g., the abstract).  Madan et al. teaches studies to date have provided results that hold promise for the use of cancer vaccine as a means to stimulate the cancer patient’s immune system against malignancies characterized by their expression of MUC-1 and CEA and to thereby provide clinical benefit to the patient (see, e.g., the abstract), but suggests the efficacy of the approach may be further enhanced by treatments that suppress the activities of regulatory T cells (Tregs), which play a role in limiting the body’s immune response to tumor-associated antigens (page 550).  Madan et al. suggests that this may be accomplished by administering the vaccine in combination with antibodies such as blocking anti-CTLA-4 antibodies that target Tregs and suppress the downregulation of the immune system by these cells (page 550). 
	Curran et al. teaches the combination of CTLA-4 and PD-1 blockade is more than twice as effective as either alone in promoting the rejection of tumors following anti-tumor immunization; see entire document (e.g., the abstract).  Citing Berger et al. (Clin. Cancer Res. 2008 May 15; 14 (10): 3044-51)21, Curran et al. teaches an antibody that specifically binds to human PD-1, which is suitably used to block binding of PD-1 to PD-L1 (page 4279).  Berger et al. further teaches a dose escalation trial of the anti-PD-1 antibody to determine which doses are best tolerated by patients that include doses ranging from 0.2 to 6 mg/kg (see, e.g., the abstract). 
	Absent a showing of any unobvious difference, it is submitted that the recombinant virus suggested by the prior art, which encodes CEA and MUC-1, is the same as the claimed “MVA-BN” virus encoding these same tumor-associated antigens.
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have at least tried to treat cancer or more particularly breast or lung cancer expressing CEA and MUC-1 in human patients afflicted with said cancer, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 to elicit CEA- and MUC1-specific Th1 immunity in the patient in combination with an antibody that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1 to augment T cell activation and proliferation, and an antibody that specifically binds to human CTLA-4, which acts to block binding of CTLA-4 B7 ligands to augment T cell activation and proliferation.  This is because according to Madan et al. vaccinating cancer patients against MUC-1 and CEA, two tumor-associated antigens that are expressed by most carcinomas, in order to treat the disease shows considerable promise.  This is because according to the teachings of Mandl et al. and in particular according to the teachings of Peggs et al., which is referenced by Mandl et al. at page 20, even if tumor-specific effector cells are initially recruited into the tumor following immunization, the recruitment of Treg cells into the same site can result in an unproductive anti-tumor response, leading to therapeutic failure, but that antibody blockade of CTLA-4 and other such checkpoint inhibitors can be used to reverse the inactivation of CD8+ T cells to bolster the antitumor effects mediated by these effector cells.  Moreover this is because according to the teachings of Curran et al. the combination of CTLA-4 and PD-1 blockade is more than twice as effective as either alone in promoting the rejection of tumors following anti-tumor immunization.
	In addition, with particular regard to claims 177 and 178, as noted above, in citing Berger et al., Curran et al. teaches the practice of a dose escalation trial of the anti-PD-1 antibody to assess the dose-limiting toxicities of the treatment, which determines which doses are best tolerated by patients.  As noted, the trial performed included doses ranging from 0.2 to 6 mg/kg.  The claims, however, are not limited to any one particular antibody that binds to PD-1 or any particular antibody that binds to CTLA-4, but rather to a class of antibodies exhibiting equivalent functions (i.e., each acts to inhibit binding of PD-1 or CTLA-4 to a ligand thereof).  In light of such permissible variance, it seems that the doses, schedules, and routes of delivery that are used in practicing the process that is claimed, and the process that is disclosed by the prior art, will vary.  This is especially true in this instance because the claims are drawn to a method for treating not one particular type of cancer, but any type including, for example, breast cancer and lung cancer, and different types of cancer may be treated more or less effectively using a particular regimen in which a certain dose is administered by a certain route and/or at a certain frequency.  Nevertheless, it is a common objective in the art to establish a dose, schedule, and route of delivery that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Accordingly, absent a showing of any unobvious difference, it is submitted that the prior art renders the claimed invention obvious since it would have been immediately obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have performed a dose escalation trial to determine which doses of each of the different antagonists are best tolerated, while providing the best therapeutic benefits (i.e., to determine which doses of the antibodies are most efficaciously used in treating cancer in the patients).
Applicant is reminded that the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  Here, it is submitted that careful consideration of the record will show that there most definitely was that requisite “something” in the prior art as a whole to suggest the desirability, and thus the obviousness, of combining the teachings of the cited references to thereby make the claimed invention.  See Continental Can Company USA, Inc. v. Monsanto Co., 948 F.2d 1264, 1271, 20 USPQ2d 1746, 1751 (Fed. Cir. 1991).  
Furthermore Applicant is reminded that it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose.  The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06.
Lastly Applicant is reminded that inasmuch as the Examiner has set forth an "obvious to try" rationale in support of this rejection, the issue of the appropriateness of applying such a rationale was recently addressed by the U.S. Supreme Court in deciding KSR Int'l Co. v. Teleflex Inc.   In that case, the Court opined:

[The appeals] court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Id. at p. 1390.
 
In this instance, as the prior art suggests, there was indeed market pressure to solve a problem, or more particularly to improve the treatment of breast cancer before the effective filing date of the claimed invention, and if not by a finite number of identified, predictable solutions, it is again apparent that the claimed process utilizes known compounds in a known way.  Accordingly, since the combination of elements was known at the time the invention was made, a person of ordinary skill in the art has good reason to pursue the option made known by the prior art, which was clearly within his or her technical grasp.  Because that is fully expected to have led to success in achieving the claimed objective of the process, it certainly seems that the combination is the product, not of innovation, but of ordinary skill and common sense.  In this case, combining the elements taught by prior art with the intent to treat breast cancer, as suggested by the prior art, would have yielded predictable results22.  It should be no surprise that co-administering a recombinant MVA-BN virus encoding CEA and MUC-1 to elicit CEA- and MUC1-specific Th1 immunity in the patient in combination with an antibody that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1 to augment T cell activation and proliferation, and an antibody that specifically binds to human CTLA-4, which acts to block binding of CTLA-4 B7 ligands to further augment T cell activation and proliferation, will be found to be effective to treat cancer in the patient.
“[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007). 
Thus, it is submitted that in this instance the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103 since the whole of the claimed process is taught or suggested by the prior art and there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.

18.	Claims 133, 147, 177, and 178 are rejected under 35 U.S.C. 103 as being unpatentable over Mohebtash et al. (Clin Cancer Res. 2011 Nov 15; 17 (22): 7164-73), Madan et al. (Expert Opin. Biol. Ther. 2007 Apr; 7 (4): 543-54), and Curran et al. (Proc. Natl. Acad. Sci. USA. 2010 Mar 2; 107 (9): 4275-80) (of record).
	The claims are herein drawn to a method for treating cancer expressing CEA and MUC-1 in a human patient afflicted with said cancer to cause a decrease in tumor growth in the patient, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 to elicit CEA- and MUC1-specific Th1 immunity in the patient in combination with an antibody that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1 to augment T cell activation and proliferation, and an antibody that specifically binds to human CTLA-4, which acts to block binding of CTLA-4 to B7 ligands to further augment T cell activation and proliferation (claim 133), wherein said cancer is breast cancer or lung cancer (claim 147), wherein the antibody that specifically binds to human PD-1 and/or the antibody that specifically binds to CTLA-4 is administered at a dose of about 1 mg/kg to about 10 mg/kg (claim 177) or at a dose of about 1 mg/kg to about 3 mg/kg (claim 178).
	Mohebtash et al. teaches a PANVAC-V viral preparation encoding CEA and MUC-1 for use in treating breast or ovarian cancer in human patients; see entire document (e.g., the abstract).  Mohebtash et al. teaches that some patients who had limited tumor burden with minimal prior chemotherapy seemed to benefit from the vaccine (see, e.g., the abstract) and Mohebtash et al. suggests that improved immune responses and clinical
benefit may be provided by the use of a combination of the vaccine with conventional cancer treatments, such as chemotherapy, monoclonal antibodies, small-molecule–targeted therapies, or radiation, and in particular a blocking monoclonal antibody against CTLA-4 (see, e.g., Discussion at pages 7171 and 7172). 	
Madan et al. teaches a cancer vaccine delivered through two viral vectors, namely a recombinant vaccinia virus and a recombinant fowlpox virus, which are given sequentially; see entire document (e.g., the abstract).  Madan et al. teaches both vectors contain transgenes encoding the tumor-associated antigens MUC-1 and CEA, which are altered or overexpressed in most carcinomas (see, e.g., the abstract).  Madan et al. teaches studies to date have provided results that hold promise for the use of cancer vaccine as a means to stimulate the cancer patient’s immune system against malignancies characterized by their expression of MUC-1 and CEA and to thereby provide clinical benefit to the patient (see, e.g., the abstract), but suggests the efficacy of the approach may be further enhanced by treatments that suppress the activities of regulatory T cells (Tregs), which play a role in limiting the body’s immune response to tumor-associated antigens (page 550).  Madan et al. suggests that this may be accomplished by administering the vaccine in combination with antibodies such as blocking anti-CTLA-4 antibodies that target Tregs and suppress the downregulation of the immune system by these cells (page 550). 
	Curran et al. teaches the combination of CTLA-4 and PD-1 blockade is more than twice as effective as either alone in promoting the rejection of tumors following anti-tumor immunization; see entire document (e.g., the abstract).  Citing Berger et al. (Clin. Cancer Res. 2008 May 15; 14 (10): 3044-51)23, Curran et al. teaches an antibody that specifically binds to human PD-1, which is suitably used to block binding of PD-1 to PD-L1 (page 4279).  Berger et al. further teaches a dose escalation trial of the anti-PD-1 antibody to determine which doses are best tolerated by patients that include doses ranging from 0.2 to 6 mg/kg (see, e.g., the abstract). 
Absent a showing of any unobvious difference, it is submitted that the recombinant virus taught by the prior art, which encodes CEA and MUC-1, is the same as the claimed “MVA-BN” virus encoding these same tumor-associated antigens.
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have at least tried to treat cancer or more particularly breast or lung cancer expressing CEA and MUC-1 in human patients afflicted with said cancer, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 to elicit CEA- and MUC1-specific Th1 immunity in the patient in combination with an antibody that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1 to augment T cell activation and proliferation, and an antibody that specifically binds to human CTLA-4, which acts to block binding of CTLA-4 B7 ligands to augment T cell activation and proliferation.  This is because according to Madan et al. vaccinating cancer patients against MUC-1 and CEA, two tumor-associated antigens that are expressed by most carcinomas, in order to treat the disease shows considerable promise.  This is because according to the teachings of Mandl et al. and in particular according to the teachings of Peggs et al., which is referenced by Mandl et al. at page 20, even if tumor-specific effector cells are initially recruited into the tumor following immunization, the recruitment of Treg cells into the same site can result in an unproductive anti-tumor response, leading to therapeutic failure, but that antibody blockade of CTLA-4 and other such checkpoint inhibitors can be used to reverse the inactivation of CD8+ T cells to bolster the antitumor effects mediated by these effector cells.  Moreover this is because according to the teachings of Curran et al. the combination of CTLA-4 and PD-1 blockade is more than twice as effective as either alone in promoting the rejection of tumors following anti-tumor immunization.
	In addition, with particular regard to claims 177 and 178, as noted above, in citing Berger et al., Curran et al. teaches the practice of a dose escalation trial of the anti-PD-1 antibody to assess the dose-limiting toxicities of the treatment, which determines which doses are best tolerated by patients.  As noted, the trial performed included doses ranging from 0.2 to 6 mg/kg.  The claims, however, are not limited to any one particular antibody that binds to PD-1 or any particular antibody that binds to CTLA-4, but rather to a class of antibodies exhibiting equivalent functions (i.e., each acts to inhibit binding of PD-1 or CTLA-4 to a ligand thereof).  In light of such permissible variance, it seems that the doses, schedules, and routes of delivery that are used in practicing the process that is claimed, and the process that is disclosed by the prior art, will vary.  This is especially true in this instance because the claims are drawn to a method for treating not one particular type of cancer, but any type including, for example, breast cancer and lung cancer, and different types of cancer may be treated more or less effectively using a particular regimen in which a certain dose is administered by a certain route and/or at a certain frequency.  Nevertheless, it is a common objective in the art to establish a dose, schedule, and route of delivery that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Accordingly, absent a showing of any unobvious difference, it is submitted that the prior art renders the claimed invention obvious since it would have been immediately obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have performed a dose escalation trial to determine which doses of each of the different antagonists are best tolerated, while providing the best therapeutic benefits (i.e., to determine which doses of the antibodies are most efficaciously used in treating cancer in the patients).

19.	Claims 133, 181, and 182 are rejected under 35 U.S.C. 103 as being unpatentable over Mandl et al. (Cancer Immunol. Immunother. 2012 Jan; 61 (1): 19–29; electronically published August 7, 2011) (of record), Madan et al. (Expert Opin. Biol. Ther. 2007 Apr; 7 (4): 543-54), and Curran et al. (Proc. Natl. Acad. Sci. USA. 2010 Mar 2; 107 (9): 4275-80) (of record), as applied to claim 133, 147, 177, and 178 above, and further in view of Wolchok et al. (N. Engl. J. Med. 2013 Jul 11; 369 (2): 122-33).
	The claims are herein drawn to a method for treating cancer expressing CEA and MUC-1 in a human patient afflicted with said cancer to cause a decrease in tumor growth in the patient, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 to elicit CEA- and MUC1-specific Th1 immunity in the patient in combination with an antibody that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1 to augment T cell activation and proliferation, and an antibody that specifically binds to human CTLA-4, which acts to block binding of CTLA-4 to B7 ligands to further augment T cell activation and proliferation (claim 133), wherein said cancer is breast cancer or lung cancer (claim 147), wherein the antibody that specifically binds to human PD-1 is nivolumab and/or the antibody that specifically binds to CTLA-4 is ipilimumab (claims 181 and 182) and both are administered at a dose of about 1 mg/kg to about 3 mg/kg (claims 177 and 178).
	Each of Mandl et al., Madan et al., and Curran et al. teaches that which is set forth in the above rejection but none expressly teach the use of the anti-PD-1 antibody nivolumab and the anti-CTLA-4 antibody ipilimumab.
	This deficiency is remedied by the teachings of Wolchok et al. 
Wolchok et al. teaches concurrent anticancer therapy using a combination of the anti-PD-1 antibody nivolumab and the anti-CTLA-4 antibody ipilimumab and reports that their findings indicate that the combination has a manageable safety profile and provided clinical activity that appears to be distinct from that in published data on monotherapy, leading to rapid and deep tumor regression in a substantial proportion of patients; see entire document (e.g., the abstract).  Wolchok et al. discloses that at the maximum doses that were associated with an acceptable level of adverse events (nivolumab at a dose of 1 mg per kilogram of body weight and ipilimumab at a dose of 3 mg per kilogram), 53% of patients had an objective response and in all a tumor reduction of 80% or more was observed (see, e.g., the abstract).
It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have at least tried to treat cancer or more particularly breast or lung cancer expressing CEA and MUC-1 in human patients afflicted with said cancer, said method comprising administering to the patient an effective prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have administered doses of each of these particular antibodies as suggested by the teachings of Wolchok et al. (e.g., nivolumab at a dose of 1 mg per kilogram of body weight and ipilimumab at a dose of 3 mg per kilogram).   This is because Wolchok et al. has determined doses of each of the antibodies that are most efficaciously used when combining both antibodies to treat cancer in cancer patients. 

20.	Claims 133, 181, and 182 are rejected under 35 U.S.C. 103 as being unpatentable over Mohebtash et al. (Clin Cancer Res. 2011 Nov 15; 17 (22): 7164-73), Madan et al. (Expert Opin. Biol. Ther. 2007 Apr; 7 (4): 543-54), and Curran et al. (Proc. Natl. Acad. Sci. USA. 2010 Mar 2; 107 (9): 4275-80) (of record), as applied to claim 133, 147, 177, and 178 above, and further in view of Wolchok et al. (N. Engl. J. Med. 2013 Jul 11; 369 (2): 122-33).
	The claims are herein drawn to a method for treating cancer expressing CEA and MUC-1 in a human patient afflicted with said cancer to cause a decrease in tumor growth in the patient, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 to elicit CEA- and MUC1-specific Th1 immunity in the patient in combination with an antibody that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1 to augment T cell activation and proliferation, and an antibody that specifically binds to human CTLA-4, which acts to block binding of CTLA-4 to B7 ligands to further augment T cell activation and proliferation (claim 133), wherein said cancer is breast cancer or lung cancer (claim 147), wherein the antibody that specifically binds to human PD-1 is nivolumab and/or the antibody that specifically binds to CTLA-4 is ipilimumab (claims 181 and 182) and both are administered at a dose of about 1 mg/kg to about 3 mg/kg (claims 177 and 178).
	Each of Mohebtash et al., Madan et al., and Curran et al. teaches that which is set 
	This deficiency is remedied by the teachings of Wolchok et al. 
Wolchok et al. teaches concurrent anticancer therapy using a combination of the anti-PD-1 antibody nivolumab and the anti-CTLA-4 antibody ipilimumab and reports that their findings indicate that the combination has a manageable safety profile and provided clinical activity that appears to be distinct from that in published data on monotherapy, leading to rapid and deep tumor regression in a substantial proportion of patients; see entire document (e.g., the abstract).  Wolchok et al. discloses that at the maximum doses that were associated with an acceptable level of adverse events (nivolumab at a dose of 1 mg per kilogram of body weight and ipilimumab at a dose of 3 mg per kilogram), 53% of patients had an objective response and in all a tumor reduction of 80% or more was observed (see, e.g., the abstract).
It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have at least tried to treat cancer or more particularly breast or lung cancer expressing CEA and MUC-1 in human patients afflicted with said cancer, said method comprising administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 to elicit CEA- and MUC1-specific Th1 immunity in the patient in combination with the anti-human PD-1 nivolumab and the anti-CTLA-4 antibody ipilimumab.  This is because Wolchok et al. discloses that these particular antibodies and their combined use to treat cancer.  Furthermore, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have administered doses of each of these particular antibodies as suggested by the teachings of Wolchok et al. (e.g., nivolumab at a dose of 1 mg per kilogram of body weight and ipilimumab at a dose of 3 mg per kilogram).   This is because Wolchok et al. has determined doses of each of the antibodies that are most efficaciously used when combining both antibodies to treat cancer in cancer patients. 

Claim Rejections - 35 USC § 112
21.	Claims 133, 147, 177, 178, 181, and 182 are rejected under 35 U.S.C. 112(b) as 
	Claims 133, 147, 177, 178, 181, and 182 are Indefinite for the following reasons: 
(a)	The claims use the term “MVA-BN” as the sole means of identifying the recombinant modified vaccinia Ankara virus that is administered to the patient.  Notably at page 4 of the specification it is disclosed that “[one] such MVA strain and its derivatives and recombinants, referred to as "MVA-BN®," has been described” and this disclosure suggests that there are more than one virus referred to using this same designation that is used by the claims to identify the recombinant modified vaccinia Ankara virus that is administered to the patient (i.e., evidently the designation is used to refer to one MVA strain, derivatives thereof, and recombinant versions thereof).  Here, because it is not clear which particular features of a recombinant modified vaccinia Ankara virus are those that identify the virus that is administered to the patient, particularly when it is not evident how the “derivatives” and “recombinant” versions of the parental strain are modified or produced, it cannot be ascertained which virus or viruses are those that are to be used in practicing the claimed invention.  So which virus or viruses are to be used then?  How are this virus or these viruses to be recognized or discerned from others that are not to be used?  What are the particularly identifying features of the virus or viruses that are to be used in practicing the method that is regarded as the invention?
(b)	Claims 181 and 182 are indefinite in the use of the designations   “ipilimumab” and “tremelimumab” to identify particular anti-CTLA-4 antibodies and the designation “nivolumab” to identify a particular anti-PD-1 antibody.  The use of laboratory designations only to identify particular antibodies renders the claims indefinite because different clinics and/or laboratories may use the same designations to define completely distinct antibodies and structural and/or functional variants thereof.  
Here Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the 
Amendment of the claims to include the depository accession number of the hybridoma or another such cell line producing the particular antibody to which the claim is directed would be remedial.  This is because deposit accession numbers are unique identifiers which unambiguously define a given hybridoma or other such cell line and the antibody produced thereby.

Double Patenting
26.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

28.	Claims 133, 147, 177, 178, 181, and 182 are provisionally rejected on the ground N. Engl. J. Med. 2013 Jul 11; 369 (2): 122-33).  
The instant claims are drawn to a method for decreasing tumor growth in a human patient, said method comprising administering to the patient an effective amount of a recombinant modified vaccinia Ankara virus designated MVA-BN encoding a polypeptide comprising CEA and a polypeptide comprising MUC-1 and administering to the patient an antagonist of human PD-1, which is an antibody that binds to PD-1 and inhibits binding of PD-1 to PD-L1 , and an antagonist of human CTLA-4, which is an antibody that binds to CTLA-4 and inhibits binding of CTLA-4 to a ligand (claim 133), wherein said cancer is breast cancer or lung cancer (claim 147), wherein the antibody that binds to human PD-1 and/or the antibody that binds to CTLA-4 is administered at a dose of about 1 mg/kg to about 10 mg/kg (claim 177) or at a dose of about 1 mg/kg to about 3 mg/kg (claim 178), or wherein the antibody that binds to human PD-1 is nivolumab and/or the antibody that binds to CTLA-4 is ipilimumab or tremelimumab (claims 181 and 182).
The claims of the copending application are drawn to a therapy for the treatment of tumors in a subject comprising administering a combination of an MVA-BN comprising a nucleic acid encoding a MUC-1 polypeptide and a nucleic acid encoding a CEA polypeptide and an anti-PD-1 antagonist that is an antibody, wherein the cancer is breast cancer or lung cancer.
The claims of the copending application do not recite the administration of an antagonist of human CTLA-4, which is an antibody that binds to CTLA-4 and inhibits binding of CTLA-4 to a ligand and which is administered at a dose of about 1 mg/kg to about 10 mg/kg or more particularly at a dose of about 1 mg/kg to about 3 mg/kg; and the claims of the copending application do not specify that the the antibody that binds to human PD-1 is nivolumab and/or the antibody that binds to CTLA-4 is ipilimumab.
Otherwise the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.

It would have been obvious to practice the invention according to the claims of the copending application, so as to practice the claimed invention, by administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 in combination with the anti-human PD-1 nivolumab and the anti-CTLA-4 antibody ipilimumab.  This is because Wolchok et al. discloses that these particular antibodies and their combined use to treat cancer.  Furthermore, it would have been obvious to have administered doses of either or both of these particular antibodies as suggested by the teachings of Wolchok et al. (e.g., nivolumab at a dose of 1 mg per kilogram of body weight and ipilimumab at a dose of 3 mg per kilogram).   This is because Wolchok et al. has determined doses of each of the antibodies that are most efficaciously used when combining both antibodies to treat cancer in cancer patients. 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

28.	Claims 133, 147, 177, 178, 181, and 182 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 57-61, 63, 64, 66-68, 70, 72, 73, 75, 80-82, and 84 of copending Application No. 15/034,496 in view of Wolchok et al. (N. Engl. J. Med. 2013 Jul 11; 369 (2): 122-33) and Ascierto et al. (J. Transl. Med.) 2011; 9: 196; pp. 1-5). 
The instant claims are drawn to a method for decreasing tumor growth in a human 
The claims of the copending application are drawn to a therapy for the treatment of tumors in a subject comprising administering a combination of an MVA-BN comprising a nucleic acid encoding a MUC-1 polypeptide and a nucleic acid encoding a CEA polypeptide and an anti-PD-1 antagonist that is an antibody, wherein the cancer is breast cancer or lung cancer.
The claims of the copending application do not recite the administration of an antagonist of human CTLA-4, which is an antibody that binds to CTLA-4 and inhibits binding of CTLA-4 to a ligand and which is administered at a dose of about 1 mg/kg to about 10 mg/kg or more particularly at a dose of about 1 mg/kg to about 3 mg/kg; and the claims of the copending application do not specify that the the antibody that binds to human PD-1 is nivolumab and/or the antibody that binds to CTLA-4 is ipilimumab.
Otherwise the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.
Wolchok et al. teaches concurrent anticancer therapy using a combination of the anti-PD-1 antibody nivolumab and the anti-CTLA-4 antibody ipilimumab and reports that their findings indicate that the combination has a manageable safety profile and provided clinical activity that appears to be distinct from that in published data on monotherapy, 
Wolchok et al. however does not teach the anti-CTLA-4 antibody tremelimumab and this deficiency is remedied by the teachings of Ascierto et al.
Ascierto et al. teaches two anti-CTLA-4 antibodies that have been studied in clinical trials, namely ipilimumab and tremelimumab; see entire document (e.g., the abstract).   Ascierto et al. teaches there is very little difference between these antibodies:  both are fully human monoclonal antibodies directed against CTLA-4, but ipilimumab is an immunoglobulin IgG1 isotype and tremelimumab is a non-complement-fixing IgG2 isotype (page 1).  Ascierto et al. teaches that in one study tremelimumab was administered to cancer patients at a dose of 15 mg/kg24, but emphasizes a need for further studies to optimize treatment using anti-CTLA-4 antibodies (see, e.g., page 4). 
It would have been obvious to practice the invention according to the claims of the copending application, so as to practice the claimed invention, by administering to the patient an effective amount of a recombinant MVA-BN virus encoding CEA and MUC-1 in combination with the anti-human PD-1 nivolumab and the anti-CTLA-4 antibody ipilimumab or the anti-CTLA-4 antibody tremelimumab.  This is because Wolchok et al. discloses that these nivolumab and ipilimumab and their combined use to treat cancer and because Ascierto et al. teaches tremelimumab, another anti-CTLA-4 antibody, which may be used.  Furthermore, it would have been obvious to have administered doses of either or both of these particular antibodies as suggested by the teachings of Wolchok et al. (e.g., nivolumab at a dose of 1 mg per kilogram of body weight and ipilimumab at a dose of 3 mg per kilogram).   This is because Wolchok et al. has determined doses of each of the antibodies that are most efficaciously used when combining both antibodies to treat cancer in cancer patients; and while Ascierto et al. teaches that in one study tremelimumab was administered to cancer patients at a dose of 15 mg/kg, it is In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003):  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  Accordingly, absent a showing of any unobvious difference, it is submitted that the prior art renders the claimed invention obvious since it would have been immediately obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have performed a dose escalation trial to determine which doses of each of the different antagonists are best tolerated, while providing the best therapeutic benefits (i.e., to determine which doses of the antibodies are most efficaciously used in treating cancer in the patients).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

29.	Claims 133, 147, 177, 178, 181, and 182 are directed to an invention not patentably distinct from claims 57-61, 63, 64, 66-68, 70, 72, 73, 75, 80-82, and 84 of commonly assigned copending Application No. 15/034,496.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above provisional rejections.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 15/034,496, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

Note:  Depending upon how the claims are amended in response to this Office action, additional rejections or provisional rejections on the ground of nonstatutory obviousness-type double patenting may become necessary or deemed appropriate before any indication of allowable subject matter may be made.

Conclusion
22.	No claim is allowed.

23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Madan et al. (Lancet Oncol. 2012 May; 13 (5): 501-8) teaches treating prostate cancer in a human patient by administering to the patient the anti-human CTLA-4 antibody Ipilimumab and a recombinant poxviral vaccine expressing prostate-specific antigen.	Madan et al. (Oncoimmunology. 2012 Oct 1; 1 (7): 1167-1168) teaches treating prostate cancer in a human patient by administering to the patient the anti-human CTLA-4 antibody Ipilimumab and a recombinant poxviral vaccine expressing prostate-specific antigen.
	Duraiswamy et al. (Cancer Res. 2013 Jun 15; 73 (12): 3591-603) teaches dual blockade of PD-1 and CTLA-4 combined with tumor vaccine effectively restores T-cell rejection function in tumors.
	Intlekofer et al. (J. Leukoc. Biol. 2013 Jul; 94 (1): 25-39) teaches combined 
Wolchok et al. (N. Engl. J. Med. 2013 Jul 11; 369 (2): 122-33) teaches nivolumab plus ipilimumab in advanced melanoma.
	van den Eertwegh et al. (Lancet Oncol. 2012 May; 13 (5): 509-17) teaches treating human patients with prostate cancer using combined immunotherapy with GMCSF-transduced allogeneic prostate cancer cells and ipilimumab in patients with metastatic castration-resistant prostate cancer.
	Esoenschied et al. (J. Immunol. 2003 Mar 15; 170 (6): 3401-7) (of record) teaches CTLA-4 blockade enhances the therapeutic effect of an attenuated poxvirus vaccine targeting p53 in an established murine tumor model.
	Jochems et al. (Cancer Immunol. Immunother. 2014; 63: 407–418; electronically published February 11, 2014) teaches a clinical trial of the combination of PROSTVAC (a vaccine containing poxvirus encoding PSA and a trio of costimulatory molecules) and ipilimumab (an antibody that binds to CTLA-4 to block binding of CTLA-4 to B7-1 and B7-2) for treating prostate cancer.
	Larocca et al. (Cancer J. 2011 Sep; 17 (5): 359-71) teaches viral-based therapeutic cancer vaccines will be used in combination with checkpoint inhibitors.
	U.S. Patent Application Publication No. 2015/0283220-A1 teaches treating a human cancer patient comprising administering to the patient a therapeutically effective amount of a recombinant modified vaccinia virus Ankara expressing a polypeptide comprising the heterologous tumor-associated antigen. 
	U.S. Patent Application Publication No. 2017/0106065-A1 teaches administering to a human cancer patient a recombinant poxvirus encoding a polypeptide comprising at least one tumor-associated antigen (TAA) in combination with at least one antagonist of an immune checkpoint molecule selected from PD-1, LAG-3, and CTLA-4.
	U.S. Patent Application Publication No. 2016/0271239-A1 teaches administering to a human cancer patient a recombinant poxvirus encoding a polypeptide comprising at least one tumor-associated antigen (TAA) in combination with at least one antagonist of an immune checkpoint molecule selected from PD-1, LAG-3, and CTLA-4.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        



slr
May 5, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As before noted, this partial withdrawal of the restriction and election requirement set forth in the Office action mailed November 14, 2017 was inadvertently not made before but should have been since the prior art cited as the basis of the rejection of the claims under 35 U.S.C. § 103 suggests a method for treating breast cancer expressing HER2 in human patients afflicted with said cancer, said method comprising administering to the patient an effective amount of MVA-BN®-HER2 to elicit HER-2-specific Th1 immunity in the patient and administering to the patient an antibody that specifically binds to human PD-1, which acts to block binding of PD-1 to PD-L1 to augment T cell activation and proliferation, and an antibody that specifically binds to human CTLA-4, which acts to block binding of CTLA-4 to B7 ligands to further augment T cell activation and proliferation.
        
        2 Notably the inventions listed as the inventions of Groups II and III are the same invention.  This listing of both was an inadvertent error.
        3 This protein is also known by other aliases including “NACP”, “PARK1”, and “PARK4”.
        
        4 Here it is aptly noted that the prior art teaches the designation “CEA” is used to describe not one particular protein, but a family of proteins.  For example, according to Barnett et al. (J. Cell. Biol. 1989 Feb; 108 (2): 267-76), in human (although the claims are not necessarily limited to a method that uses a recombinant virus encoding a polypeptide comprising human “CEA”, the gene encoding “CEA” is transcribed to yield alternatively spliced messenger RNA (mRNA) molecules encoding structurally and/or functionally disparate members of a family of proteins (see entire document; e.g., the abstract).  As noted, since the claims use only the designation “CEA” to identify the polypeptide encoded by the recombinant virus, it is not clear to which one or more proteins the claims are directed; but moreover because it is not known which structural and/or functional features identify or delineate those proteins to which the claims are directed from other proteins (e.g., certain members of the family of “CEA” polypeptides encoded by different mRNA molecules), it is not possible to ascertain to which particular polypeptide the claims are directed.
        
        5 Such an amendment would have to be accompanied by an affidavit or declaration executed by Applicant, or a practitioner representing Applicant, stating that the amendatory material consists of the same material incorporated by reference in the referencing application.  See In re Hawkins, 486 F.2d 569, 179 USPQ 157 (CCPA 1973); In re Hawkins, 486 F.2d 579, 179 USPQ 163 (CCPA 1973); and In re Hawkins, 486 F.2d 577, 179 USPQ 167 (CCPA 1973).
        
        6 If Applicant were to do so, to satisfy the requirements set forth under 35 U.S.C. § 112, Applicant should deposit the material under the provisions of the Budapest Treaty and file an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty and that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application.  The claims should also be amended to recite the depository accession number so as to clearly identify the material to which the claims, as would be amended, would refer. 
        7 See M.P.E.P. § 2172 (II).
        8 Notably Applicant previously argued that the “modified” vaccinia virus (MVA) is the name of a well understood subgenus of vaccinia virus, which includes known exemplary strains of MVA that are described by the specification in paragraphs [073]-[075].  This argument has not been found persuasive for the reasons already given.  It is not evident which vaccinia viruses are those to which the claims are directed and which are not; and there is no means by which one might immediately envisage, recognize or distinguish those to which the claims are directed from others.
        
        9 The specification discloses that anti-CTLA-4 antibody “9D9” was used in the experiments described (see, e.g., paragraph [0297] of the corresponding published application).  This antibody appears to be antibody that specifically binds to mouse "CTLA-4".  Similarly it appears that the anti-PD-1 antibody used in the experiments (i.e., antibody "RMP1-14”) is an antibody that specifically binds to mouse “PD-1” (see, e.g., paragraph [0297] of the corresponding published application).
        
        10 Here Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
        
        11 In fact the TAA is not even necessarily a human protein.
        
        12 If the cancer cells do not express the TAA of which the polypeptide encoded by the virus the cells will not be recognized by any antigen specific T cells that are activated following the administration of the virus to the patient.  Notably the expression of any given TAA by any given tumor cannot be predicted a priori simply because the TAA has been found to be expressed by some tumors tested; this is because in general some tumors will be found not express the antigen.  Therefore the expression of the TAA by any given type of cancer or particular tumor in a patient must be determined empirically.   
        
        13 This issue is further addressed in the rejection that follows and the position taken is supported by numerous different publications.
        
        14 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        
        15 Simply boosting non-specific immune responses in patients with cancer has generally not be found to be effective to treat the disease effectively.
        
        16 See, e.g., Figures 18-20.
        
        17 As noted in the rejection of claims under 35 U.S.C. § 112(b), which follows it is understood that the designation “MVA-BN”, as recited by claim 133, is being used to refer to derivatives and recombinant versions of a particular virus strain, albeit it is not clear which one.  Nevertheless, because the particularly identifying features that define members of this genus of recombinant viruses are not specified by the claims or apparently disclosed, it is not evident which are suitably used and which are not or how one should proceed to identify one that is suitably used to practice the claimed invention to achieve the claimed therapeutic objective. 
        18 Claim 147 has been amended to strike the recitation of the limitation that, in one embodiment, the invention is a method for decreasing tumor growth in a human patient afflicted with colorectal cancer.
        19 See, e.g., page 20 at which Peggs et al. is referenced by the citation numbered 20.
        
        20 See Peggs et al. (e.g., the abstract).  Notably Peggs et al. teaches anti-mouse CTLA-4 antibodies, as well as an anti-human CTLA-4 antibody designated 14D3, which function as antagonists of CTLA-4 by blocking binding of CTLA-4 to (see page 1724). 
        
        21 Citation number 27.
        22 See Kubin, In re, 561 F.3d 1351, 90 U.S.P.Q.2d 1417 (Fed. Cir. 2009).
        
        23 Citation number 27.
        24 Ascierto et al. notes that another study administered tremelimumab at a dose of 10 mg/kg (page 4).